The evidence submitted by the defendant in support of his motion made out a prima facie case that the plaintiff had not sustained a serious injury as defined by Insurance Law § 5102 (d).
The only medical evidence which the plaintiff submitted in opposition to the motion, an affidavit prepared by his treating physician, Dr. Leo Batash, failed to provide objective evidence of the extent or degree of the alleged "significant limitation” (see, Beckett v Conte, 176 AD2d 774; Petrone v Thornton, 166 AD2d 513; Phillips v Costa, 160 AD2d 855). Miller, J. P., Joy, Hart and Krausman, JJ., concur.